0. J.
The court having reconsidered this case, and being of opinion that its former judgment should not be disturbed, except as to JSarrod, Stanton, the succession of Landis, and the sucession of Whitney, as to whom the court is of opinion that the cause should be subjected to further investigation.
It is therefore ordered, that as to the following appellants, to wit, the Commercial Bank, Simon, Turner & Eenshmo, Eubbell, Watt, Nichols, Reed, BwrTce, Watt & Go., the Bank of the United States, Burthe, Ellicott & Go., as to whom a rehearing was granted, the judgment of this court rendered at the December term, 1853, remain undisturbed.
And it is further ordered, that as to the appellants following, to wit, the suc-cesson of Landis, Stanton, succession of J. J?. Whitney, and Charles Earrod, the judgment rendered by this court, and by the court below, be reversed, and that this cause, as to them, be remanded for a new trial, and for further proceedings according to law ; the plaintiff paying, as to said last named persons, the costs of the appeal.